Citation Nr: 1417154	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-04 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for hearing loss of the left ear.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which, in pertinent part, denied service connection for left ear hearing loss and tinnitus.  

During the current appeal, and specifically in August 2013, the appellant testified at a videoconference hearing conducted before the undersigned.  A transcript of the testimony has been associated with the appellant's claims file.  


FINDINGS OF FACT

1.  An unappealed July 1970 rating decision denied service connection for hearing loss of the left ear on a direct-incurrence basis.  

2.  Evidence added to the claims file since the July 1970 rating decision is new, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for left ear hearing loss.

3.  The Veteran has hearing loss of the left ear that is likely attributable to in-service noise exposure.  

4.  Resolving reasonable doubt in favor of the Veteran, his tinnitus is related to noise exposure incurred during his military service.


CONCLUSIONS OF LAW

1.  Evidence received by VA since the July 1970 rating decision, considered in conjunction with the record as a whole, is new and material, and the criteria to reopen the claim for service connection for left ear hearing loss on a direct-incurrence basis have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The Veteran has left ear hearing loss that is the result of disease or injury incurred during his active service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2013)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with respect to the issues of entitlement to service connection for hearing loss of the left ear and tinnitus, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  Analysis

Claim to Reopen 

In January 1970, the Veteran filed a claim for service connection for hearing loss in both ears.  In the July 1970 rating decision, the RO granted service connection for hearing loss in the right ear, and evaluated it as noncompensably disabling.  It does not appear that the RO explicitly addressed the issue of entitlement to service connection for left ear hearing loss in the July 1970 rating decision.  In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that where a veteran files more than one claim at a time and the rating decision acts on one claim but not another, the second claim is deemed denied, and the appeal period begins to run.  In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court clarified that a reasonably raised claim remains pending until there is a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated, or an explicit adjudication of a subsequent claim for the same disability.  See also Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008) (affirming Ingram).

In determining whether the Veteran's claim had been previously adjudicated, the key question is whether sufficient notice was provided to the Veteran that would allow him to reasonably understand that he would not be awarded benefits for the disability asserted in his pending claim and thus decide for himself whether to accept the decision or seek redress elsewhere.  Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010); see also Adams v. Shinseki, 568 F.3d 956, 965 (Fed. Cir. 2009) ("[T]he implicit denial rule is, at bottom, a notice provision.").  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  

Four factors must be considered when determining whether a claim was implicitly denied: (1) 'the relatedness of the claims'; (2) 'whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied'; (3) 'the timing of the claims'; and (4) whether 'the claimant is represented.'  Cogburn v. Shinseki, 24 Vet App. 205, at 212-214.  

The Board finds that the July 1970 RO grant of service connection for right ear hearing loss is more than related to the Veteran's claim of entitlement to service connection for left ear hearing loss, which was described by the Veteran in his claim as poor hearing in his ears.  To the extent that a claim of entitlement to service connection for left ear hearing loss was implicitly raised by the January 1970 claim, it was so raised by a description of generalized symptoms of the ears rather than specific diagnoses, and the July 1970 rating decision adjudicated the claim of entitlement to service connection for "defective hearing" and addressed the same claim for implicit denial doctrine purposes.  With regard to the second Cogburn factor, the Board finds that a reasonable person would have been put on notice that his January 1970 claim for poor hearing in the ears included an implicit claim for service connection for both right AND left ear hearing loss.  The fact that the RO solely granted service connection for defective hearing in the right ear provided the Veteran with notice that his claim for left ear hearing loss claim had been adjudicated and implicitly denied by the July 1970 rating decision.  As for the third Cogburn factor, in this case the explicit grant for right ear hearing loss and the potentially implicitly denied left ear hearing loss claim were raised simultaneously in the January 1970 claim and adjudicated simultaneously in the July 1970 rating decision.  The third Cogburn factor, concerning timing, weighs significantly in favor of finding that the left ear hearing loss claim was implicitly denied in the July 1970 rating decision.  

The fourth Cogburn factor is whether the claimant is represented by an attorney.  It appears that the Veteran did not have a representative at the time of his January 1970 claim and July 1970 adjudication.  VA is required to read filings liberally when a claimant is either pro se or represented by a Veterans Service Organization (VSO).  Under the current state of the law, representation by counsel tends to weigh against a claimant while proceeding pro se or represented by a VSO tends to weigh in the claimant's favor.  Cogburn, 24 Vet. App. at 217.  Even accounting for the Veteran's lack of representation in 1970, and reading filings liberally, the Board finds that the aggregate consideration of the four Cogburn factors weigh in favor of finding that the July 1970 RO decision implicitly denied any claim of entitlement to service connection for left ear hearing loss.  Each of the other three Cogburn factors weighs strongly in favor of finding the implicit denial.  In light of the foregoing, the Board concludes that the July 1970 rating decision denied entitlement to service connection for left ear hearing loss implicitly when it solely granted entitlement to service connection for defective hearing in the right ear.  

A claim which is the subject of a prior unappealed decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108. New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  See also Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran's initial claim for service connection for left ear hearing loss was implicitly denied by the RO in the July 1970 rating decision because the evidence did not show that this disability was incurred in or caused by service.  During the pendency of the present appeal, the RO did not address whether new and material evidence sufficient to reopen the previously-denied claim had been received by VA, as per 38 U.S.C.A. § 5108.  Regardless of the RO's actions, the Board must address this matter in order to establish its jurisdiction to review the merits of a previously-denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).   

The evidence received by VA since the July 1970 rating decision includes a February 2010 statement from one of the Veteran's physicians, P.K., M.D., concluding that if the Veteran noted a subjective change in his hearing following malaria, the hearing loss can be related to this and his in-service noise exposure.   This evidence is "new," as it had not been previously considered by VA at the time of the July 1970 rating decision, and "material" as it addresses a nexus between the Veteran's left ear hearing loss and an in-service injury (exposure to acoustic trauma and treatment for malaria in service), and thus, it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss of the left ear on a direct-incurrence basis.  On that basis, the claim is reopened.

Left Ear Hearing Loss

Here, the Veteran contends that he developed hearing loss in his left ear due to exposure to acoustic trauma while serving in the military.  He further maintains to have experienced on-going hearing loss since this time.  In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for left ear hearing loss

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a condition as to which under case law of the Court, lay observation is competent.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to noise and current disability.  

Certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

The absence of in-service evidence of a hearing loss during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

The Board finds that service connection for left ear hearing loss is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed with hearing loss in his left ear.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Specifically, audiometric testing conducted as part of the March 2008 VA examination revealed that the Veteran's pure tone auditory thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
65
75
LEFT
65
65
60
60
60

These findings meet the requirements of 38 C.F.R. § 3.385 (2013).  

Further, the Board does not question that the Veteran was exposed to acoustic trauma while serving on active duty.  In the present appeal, the Veteran's DD form 214 indicates that he had eleven months of foreign service in the Republic of Vietnam (RVN), his military occupational specialty (MOS) was that of Light Weapons Infantryman, and his last duty assignment was with the 41st Infantry Regiment.  The DD form 214 further reflects that he received a Combat Infantryman Badge (CIB).  In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Here, based on the Veteran's MOS, his military duty assignment as well as his receipt of the CIB, the Board concedes that the Veteran was exposed to acoustic trauma in service.  Thus, the question in the current appeal is one of nexus.  

Relevant to the issue of nexus, the March 2008 VA audiologist opined that it was less likely than not that the Veteran's left ear hearing loss was the result of noise exposure in service.  In reaching this opinion, the VA examiner acknowledged the December 1969 separation examination report which revealed a mild level of hearing loss in the left ear at 4000 Hertz.  However, the examiner also noted that the Veteran was shown to have essentially normal hearing in his left ear as demonstrated by his post-service VA audiological evaluation dated in April 1970.  In addition, the examiner explained that the configuration of the hearing loss in the left ear was not consistent with noise induced hearing loss.  

The Veteran was afforded another VA audiological evaluation in December 2009.  After reviewing the claims folder and conducting an audiological evaluation of the Veteran, the VA examiner determined that it is less likely than not that the Veteran's left ear hearing loss is due to his military service, to include his malarial treatment in service.  In reaching this conclusion, the examiner noted that malarial treatment was known to be ototoxic, and the effect of this treatment was typically bilateral and symmetric in nature - something that was not the case in 1970.  

Indeed, contrary to the VA audiologists' opinions, the Veteran provided a February 2010 statement from his private physician, Dr. K., who evaluated the Veteran's hearing condition, and took note of his reported assertions that his hearing worsened after he received treatment for malaria in service.  Dr. K. also noted that the Veteran's father reportedly informed him that he was not hearing as well after he returned home from service.  According to Dr. K., if the Veteran observed a subjective change in his hearing following his in-service treatment for malaria, his hearing loss can be related to this treatment and his noise exposure.  

During his hearing, the Veteran described his in-service experiences and testified that after he returned home from Vietnam, his father pointed out to him that he was not hearing as well as he once did prior to his military service.  The Veteran further stated that from the time he left service his hearing continued to worsen, and he finally decided to visit with a hearing specialist in 1984.  See December 2013 Hearing Transcript, pp. 5-6.  The Veteran's wife also testified during the hearing, and stated that from the time she met the Veteran sometime around 1971, she noticed that he did not hear very well and always needed to have things repeated to him.  See Hearing Transcript, p. 12.  

Private treatment records issued by the Century Ear, Nose and Throat Head and Neck Surgery treatment facility reflect that the Veteran first presented  with complaints of hearing problems in January 1984.  Records dated from this time until 2006 demonstrate that the Veteran was seen on a routine basis with complaints of ongoing hearing problems.  

The Veteran has described a history of exposure to loud sounds in service and has stated that he has experienced a decline in his hearing acuity since his period of service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

Accordingly, after reviewing the evidence of record and resolving reasonable doubt in his favor, the Board finds that the Veteran's current left ear hearing loss cannot be reasonably disassociated from his in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's noise exposure as well as his credible post-service assertions that he has continued to experience hearing loss in his left ear since his discharge from service.  

While the Board recognizes that the evidence of record is negative for any treatment for, or diagnosis of left ear hearing loss until many years after service, the Veteran and his wife have both testified that there was a noticeable difference in his hearing after his separation from service.  The Board also acknowledges the March 2008 and December 2009 VA medical opinions but notes that these examiners failed to take into account the Veteran's assertions of continuing hearing problems since service.  In addition, both VA audiologists failed to give much weight to the Veteran's conceded in-service exposure to acoustic trauma, as well as the December 1969 separation examination report which revealed a mild level of hearing loss at 4000 Hertz in the left ear.  Thus, the Board finds that the VA examiners' opinions have little probative value, and, when weighed against the February 2010 private opinion, as well as the Veteran's reported onset in service and continuity of symptomatology since service, the evidence is at least in equipoise that the Veteran's left ear hearing loss is related to his conceded in-service noise exposure.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has hearing loss in the left ear that was incurred during his active duty as a result of exposure to loud noises during such service.  Accordingly, service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

Tinnitus

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains that he was exposed to extreme noises and sounds while serving as an Infantryman in service.  During his hearing, the Veteran testified that he had experienced ringing in his ears since his exposure to loud gunfire while serving in Vietnam.  The Veteran described his tinnitus as a whistle-like sound.  See Hearing Transcript, p. 10.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements with regard to this claim are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, the Veteran's DD 214 confirms that his MOS was that of Light Weapons Infantryman and that he received a CIB.  

Moreover, the Board has granted the Veteran's request for service connection for left ear hearing loss based on his description of his in-service exposure to acoustic trauma while serving as an infantryman and participating in combat duty.  That the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this matter, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for left ear hearing loss in this case because the evidence is at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

Here, the Veteran was afforded VA audiological examinations in connection with his tinnitus claim in March 2008 and December 2009.  During the March 2008 examination, the Veteran reported that he had experienced tinnitus for as long as he could remember.  Based on a review of the records, the audiological evaluation, and the Veteran's assertions, the examiner diagnosed the Veteran with tinnitus for VA purposes and determined that his tinnitus was less likely as not related to his military noise exposure.  The examiner referenced the Veteran's separation examination, which was negative for any reports of tinnitus, as well as his private treatment records, which were clear for any complaints of tinnitus until after August 2003, when providing the rationale for her opinion.  The December 2009 VA examiner also determined that it is less likely than not that the Veteran's current tinnitus is due to malaria or malarial treatment while in service.  

Although both VA examiners determined that the Veteran's tinnitus is not related to service, the Board finds both medical opinions to be of limited probative value.  Indeed, it appears that both examiners relied, in part, on the August 2003 private treatment report wherein the Veteran denied any episodes of tinnitus, in reaching their opinion.  However, based on a reading of this treatment report, it is not clear whether the Veteran was denying a history of tinnitus, or simply denying a ringing sound in his ears at that specific moment in time.  Importantly, as previously discussed herein, the Board has conceded the Veteran's in-service acoustic trauma.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Moreover, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  [As previously noted herein, the Veteran has contended that he has experienced a ringing sound in his ears since service.]  

Thus, the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service.  Again, and of particular importance in this regard are the facts that the Veteran's in-service noise exposure has been conceded and that he has provided competent and credible evidence (e.g., assertions) of ringing in his ears since service.  Accordingly, and based on this evidentiary posture, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of service connection for left ear hearing loss is reopened.

Entitlement to service connection for left ear hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  


____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


